DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 06 January 2021. Claims 1-6, 8-20, 26-27, and 29-30 are pending. 
Response to Remarks
The amendments and arguments received on 06 January 2021 have been considered and are persuasive. Accordingly, the rejections of claims 26-27 and 29-30 under 35 U.S.C. 101, of claims 1-4, 6, 8-11, 13-20, 26-27, and 29-30 under 35 U.S.C. 102, and of claims 5 and 12 under 35 U.S.C. 103 are withdrawn.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. The purpose of the amendment is to bring independent claim 14 into condition for allowance. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Al AuYeung on 10 March 2021.
The application has been amended as follows: 
14. An emergency service land vehicle, comprising:
a transmitter-receiver arrangement to transmit and receive communication signals; and 
a vehicle control system coupled to the transmitter-receiver arrangement to use an unmanned aerial vehicle (UAV) to condition road traffic for the emergency service land , and to further modify traffic control signal lights along the route ahead of the emergency service land vehicle to favor the emergency service land vehicle.
Allowable Subject Matter
Claims 1-6, 8-20, 26-27, and 29-30 are allowed.
The following is an examiner's statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 1, 14, 18, and 26. Claims 2-6, 8-13, 15-17, 19-20, 27, and 29-30 are considered allowable at least for their dependence on claims 1, 14, 18, and 26. 
The closest discovered prior art, KR 10-1690566 B1 to Park, discloses a unmanned aerial vehicle for assisting an emergency vehicle by alerting other vehicles ahead of the emergency vehicle, but does not expressly disclose or suggest the UAV controlling traffic signal lights ahead of the emergency vehicle. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669